Citation Nr: 1103949	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-10 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.

2. Entitlement to service connection for depression, to include 
as secondary to hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1958 to 
August 1981.

This appeal comes to the Board of Veterans' Appeals (Board) from 
January and October 2004 rating decisions.  The Board remanded 
these claims in October 2009 for additional development.  Such 
development has been completed and the case is ready for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by an 
exceptional pattern of hearing impairment that results 
designations no worse than level VI for both ears.  

2.  The Veteran does not have a mental disorder.


CONCLUSIONS OF LAWS

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2010); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86 Diagnostic Code 
6100 (2010).

2.  The criteria for the establishment of service connection for 
depression are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2003 and August 2004; 
respective rating decisions in January and October 2004; a 
statement of the case in February 2006; and a supplemental 
statement of the case in August 2010.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim presently decided, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of the 
parties in obtaining the evidence.  The Board finds that any 
defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication by the agency 
of original jurisdiction in the August 2010 supplemental 
statement of the case.  A statement of the case or supplemental 
statement of the case can constitute a readjudication decision 
that complies with all applicable due process and notification 
requirements if adequate notice is provided prior to that 
adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  The provision of adequate notice prior to a 
readjudication, including in a statement of the case or 
supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board previously considered these appeals in October 2009 and 
remanded them for additional action.  The record must be in 
substantial compliance with the prior remand directives.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008).  In this instance, the 
Board remanded the claims for the RO/AMC to obtain post-service 
treatment records from the National Personnel Records Center 
(NPRC) and furnish VA examinations for both claims.  The RO/AMC 
contacted the NPRC, and they sent the requested records in March 
2010.  The Board finds the present record reflects substantial 
compliance with the prior remand instructions.  See id.

Regarding the duty to assist, all relevant, identified, and 
available evidence has been obtained.  The Veteran has not 
referred to any additional, unattained, relevant, available 
evidence.  The claimant was afforded VA audiological examinations 
in December 2003, August 2004, and May 2010.  The appellant was 
afforded a VA mental health examination in April 2010.  These 
examination reports are adequate for adjudication purposes as 
they included interviews with the Veteran, clinical evaluation, 
and medical conclusions by appropriately qualified healthcare 
providers.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
examiners conducted complete examinations, recorded all findings 
considered relevant under the applicable laws and regulations, 
and considered the full history of the disabilities.  The Board 
finds that VA fulfilled its duty to assist. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




II.  Rating in excess of 30 percent for service
 connected bilateral hearing loss

General Rating Principles.

The Veteran contends that he is entitled to a rating in excess of 
30 percent for bilateral hearing loss.  A disability rating is 
determined by the application of VA's Schedule for Rating 
Disabilities. 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify various disabilities.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings 
are appropriate when the factual findings show distinct time 
periods where the service- connected disability exhibits symptoms 
that would warrant different ratings for each such distinct time 
period.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim. See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides a table 
(Table VI) to determine a Roman numeral designation (I through 
XI) for hearing impairment, based on puretone thresholds and 
controlled speech discrimination testing using the Maryland CNC 
test.  Table VII is used to determine the rating assigned by 
combining the Roman numeral designations for hearing impairment 
of each ear.  38 C.F.R. § 4.85.

The puretone threshold average as used in Table VI is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIA.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the criteria to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, the rating may be based solely on 
puretone threshold testing.  An exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels 
or greater or when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 decibels 
or more.  38 C.F.R. § 4.86.

Evidence and Analysis

The Veteran underwent VA audiological examinations in December 
2003, August 2004, and May 2010.  

The December 2003 VA audiogram showed puretone thresholds in 
decibels (db) at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the right ear were 65, 70, 70, 85; and in the left 
ear were 70, 65, 75, and 90.  The puretone threshold average in 
the right ear was 73 and the average in the left ear was 75.  
Speech discrimination bilaterally was 88 percent.

This audiogram confirms an exceptional pattern of hearing 
impairment.  38 C.F.R. § 4.86.  It reflects that the pure tone 
threshold at each of the four specified frequencies 1000, 2000, 
3000, and 4000 Hertz to be 55 decibels or more.  Id.  Thus, the 
Board must consider Table VIA for numeric designation of hearing 
impairment based only on puretone threshold averages.  Under 
Table VIA, the Veteran receives a designation of VI for both ears 
as the audiogram showed a puretone threshold average of 73 db for 
the right ear and 75 db for left ear.  These numerical 
designations result in the assignment of a 30 percent rating 
under Table VII.  Table IV for numeric designation of hearing 
impairment based upon puretone threshold average and speech 
discrimination results in a lesser numeric designation.  It 
yields a numerical designation of III for both ears based upon 
average puretone decibel loss 73 for the right ear and 75 for the 
left ear, and the speech discrimination score of 88 percent for 
both ears.  Thus, the Board will consider the numerical 
designations from Table VIA alone.  See id.

Similarly, the August 2004 VA examination audiogram showed 
puretone thresholds in decibels (db) at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the right ear were 65, 65, 
70, and 90; and in the left ear were 70, 65, 65, and 90.  The 
puretone threshold average in the right ear was 73 and the 
average in the left ear was 73.  Speech discrimination was 90 
percent for the right ear and 84 percent for the left ear.  
Again, applying the results to Table VI yields a numerical 
designation of III for both ears as the average puretone decibel 
loss of 73 of both ears is in the range of between 66-73 average 
pure tone decibel loss, and the speech discrimination score of 84 
and 90 percent is in the range of between 84 and 90 percent 
speech discrimination.  

Since the Veteran once again demonstrated an exceptional pattern 
of hearing impairment, the Board must consider Table VIA for 
numeric designation of hearing impairment based only on puretone 
threshold averages.  38 C.F.R. § 4.86.  Under Table VIA, the 
Veteran receives a designation of VI for both ears as the 
audiogram showed a puretone threshold average of 73 db for the 
right ear and 75 db for left ear.  These numerical designations 
result in the assignment of a 30 percent rating under Table VII.  

Following the August 2004 VA audiology examination, the Veteran 
submitted numerous statements from family members, his employer, 
and friends detailing their observations of his hearing 
difficulties.  They related that the Veteran experienced 
significant difficulty in engaging and understanding 
conversation.  The hearing loss precipitated difficulties in 
domestic and occupational activities.  

VA treatment records, dated November 2005, show the Veteran 
seeking assistance for hearing aid maintenance.  He also sought 
VA hearing aid assistance in December 2009.  The audiologist took 
auditory measurements, but they are not adequate for evaluation 
purposes as the specific auditory thresholds in terms of the 
relevant frequencies are not listed.  38 C.F.R. § 4.85.  

The most recent audiogram was from the May 2010 VA audiology 
examination.  It showed puretone thresholds in decibels (db) at 
the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 65, 70, 70, and 90; and in the left ear were 65, 
60, 70, and 90.  The puretone threshold average in the right ear 
was 73 and the average in the left ear was 71.  Speech 
discrimination was 84 percent for the right ear and 86 percent 
for the left ear.  

Again, the Veteran demonstrated an exceptional pattern of hearing 
and Table VIA results in a higher numerical designation.  
38 C.F.R. § 4.86.  From Table VI, the findings of the VA 
examination yield a numerical designation of III for both ears as 
the average puretone decibel loss of 73 right and 71 left ear is 
in the range of between 66-73 average pure tone decibel loss, and 
the speech discrimination score of 84 and 86 percent is in the 
range of between 84 and 90 percent speech discrimination.  Under 
Table VIA, the Veteran receives a designation of VI for both ears 
as the audiogram showed a puretone threshold average of 73 db for 
the right ear and 71 db for left ear.  The numerical designations 
of VI for both ears result in the assignment of a 30 percent 
rating under Table VII.  

The audiologist conducting the May 2010 VA examination reviewed 
statements by the Veteran's family, friends, and his employer.  
He commented that the audiogram confirmed a severe to profound 
hearing loss and supports the lay observations.  However, the 
audiologist noted that the Veteran's speech discrimination 
significantly improved with the use of hearing aids in normal 
listening situations.  

After careful consideration of the record, the Board finds that 
the evidence does not present a basis to award a rating in excess 
of 30 percent for service connected bilateral hearing loss.  
38 C.F.R. §§ 4.85, 4.86.  The three audiograms taken in 
conjunction with this claim establish that the Veteran's hearing 
loss approximated the 30 percent schedular criteria.  See id.  A 
schedular rating in excess of 30 percent for bilateral hearing 
loss is denied.

The Board notes the functional effects caused by a hearing loss 
disability must be considered for adjudicators to make a fully 
informed decision as to whether an extraschedular referral is 
warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 
38 C.F.R. § 3.321(b).  In this instance, the Veteran submitted 
numerous lay statements regarding his functional impairments due 
to hearing loss.  The May 2010 examiner considered these 
statements, but noted that the Veteran's speech discrimination 
ability significantly improved with hearing aid use.  The record 
also shows that the Veteran continues to be gainfully employed.  
See May 2010 VA psychiatric examination.  Based on the May 2010 
VA audiology examination report and the Veteran's continued 
employment, the Board finds the Veteran's hearing loss disability 
does not result in a functional loss beyond the schedular rating.  
In the absence of an unusual disability picture such as one 
involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Martinak, supra.  

As noted above, the Veteran continues to maintain full time 
employment.  Thus, the issue of entitlement to total disability 
based upon individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

III.  Service connection for depression to include as secondary 
to service connected bilateral hearing loss

Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Evidence and Analysis

The Veteran contends that he experiences depression as secondary 
to his service connected bilateral hearing loss.  

The Veteran was afforded an April 2010 VA psychiatric 
examination.  The examiner reviewed the record and interviewed 
the Veteran.  The Veteran stated that he is not currently 
seeking, nor has he ever sought mental health treatment.  
Further, he reported that he was surprised the present 
examination concerned a mental disorder, as he did not recall 
filing a mental disorder claim.  Mental status examination showed 
normal thought process, good communication skills, and 
appropriate hygiene.  The only problem the Veteran identified was 
some short term memory difficulties, such as remembering names.  
The Veteran denied any psychological symptoms such as depression, 
anxiety, or irritability.  The examiner declined to make a 
psychological diagnosis.  He commented that the Veteran did not 
have any mental illness associated with military service or 
hearing loss.  

The Veteran has not submitted any additional evidence suggesting 
that he presently has mental disorder whether secondary to 
hearing loss or directly related to active military service.  

In short, the evidence does not show that the Veteran has a 
current mental disorder.  
Without evidence of a current disability, a necessary element for 
service connection is missing, and the claim must be denied.  38 
C.F.R. § 3.303; See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).


ORDER

A rating in excess of 30 percent for service connected bilateral 
hearing loss is denied.

Service connection for depression is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


